         Case 2:20-mj-00010-EFB Document 3 Filed 01/15/20 Page 1 of 2

                       SPECIAL CONDITIONS OF RELEASE


                                                    Re: Amy Michelle Kubisch
                                                    No.: 2:20-MJ-00010-EFB
                                                    Date: January 15, 2020

1. You must report to and comply with the rules and regulations of the Pretrial Services
   Agency;

2. You must report in person to the Pretrial Services Agency on the first working day
   following your release from custody;

3. You must reside at a location approved by the pretrial services officer and not move or
   absent yourself from this residence for more than 24 hours without the prior approval of
   the pretrial services officer;

4. You must cooperate in the collection of a DNA sample;

5. You must restrict your travel to the Eastern District of California and the Western District
   of Missouri unless otherwise approved in advance by the pretrial services officer;

6. You must surrender your passport to the Clerk, U.S. District Court, and you must not
   apply for or obtain a passport or any other travel documents during the pendency of this
   case;

7. You must not possess, have in your residence, or have access to a firearm/ammunition,
   destructive device, or other dangerous weapon; additionally, you must provide written
   proof of divestment of all firearms/ammunition currently under your control;

8. You must refrain from excessive use of alcohol or any use of a narcotic drug or other
   controlled substance without a prescription by a licensed medical practitioner; and you
   must notify Pretrial Services immediately of any prescribed medication(s). However,
   medicinal marijuana prescribed and/or recommended may not be used;

9. You must submit to drug and/or alcohol testing as approved by the pretrial services
   officer. You must pay all or part of the costs of the testing services based upon your
   ability to pay, as determined by the pretrial services officer;

10. You must not associate or have any contact with codefendants and/or witnesses unless in
    the presence of counsel or otherwise approved in advance by the pretrial services officer;
    and

11. You must report any contact with law enforcement to your pretrial services officer within
   24 hours.
Case 2:20-mj-00010-EFB Document 3 Filed 01/15/20 Page 2 of 2
